           Case 5:20-mj-00639-DUTY Document 30 Filed 12/10/20 Page 1 of 4 Page ID #:84


                UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v. Gregory Eric Johnson.                                            Case No. 5:20-mj-OU639-2
                                                  Q Defendant           ~ Material Witness

   Violation of Title and Section: 18:1951 (a); 18:924(c)(1)(A)(i)(ii)

                                          Summons           ~ Out of District      ~ iJNDER SEAL        ~ Modified Date:

   CheckQr y or e ofthefive nun~bel-ed bozos below (unless oue bond is to be replaced by another):
   ~,      Persona Recognizance Sigr~atur-e        rr y         (~).~ A16davit of Surety ~Nith Justification            Release No.
   2. ~ Unsecured Appearance Bond                                     (~~or,.~ c:~t-~) Signed by:                             2G~~(~
         ~                                                                                                                    J
                                                                                                                           Release to Pretrial ONLY
   3.0Appeara~~ce Bond                                                                                                   ~ Release to Probation ONLY
       ~ 100.O00
                                                                                                                           Fortlnvith Release
     (a).~ Cash Deposit (An~u~~~,r nr ~~t~) (~~urrn CR-~)
                                                                             With Frill Deccling of Property:

     (h). OX Affidavit of Surety Without
             Justification (Four„ cH-a) Signed by:
                                                                                                                            All Conditions of Bond
            by four resuonsible third varties in the                                                                        (ExceptClearing-Warrants
                                                                                                                             Corncfitrnn) Must he Met
            amount of X25,000 each.                                                                                         and Posted bv:



                                                                                                                            Third-Party Custody
                                                             .~. ~ Collateral bond in the Amount ol'(Cash                   Affidavit (Fvrrr~ CR-3])
                                                                   or Ne~;vtiable Securities):
                                                                    $                                                    ~■ Bail Fixeci by Court:
                                                              S. ~ Corporate Surety Bond in the Amount of:                ll~,          / mba
                                                                    $                                                        (]udX~e /Clerk's Ir~itiuls)


                                                            PRECONDITIONS TO RELEASE.
        The govermm~ent has requested a Nebbia hearing under l8 U.S.C. 4 3142(8)(4).
        The Court has ordered a Nebbia hearing under ~ 3142 (g)(~).
        The Nebbia hearing is sek for                                         ~~            ❑ a.m. ❑ p.m.

                                                    ADDITIONAL CONDITIONS OF RELEASE
[n addition to the GENERAL CONDIIVIONS of RELEASE, the. folio~ving conditions of release are imposed upon you:
■ Submie to: Q Preu-ia1 Services Agency(PSA)supervision as directed by PSA; ~ Probation (USPC~) supervision as direeCed by US['O.
~
                (The agency indicated aGove,PSA or USPO, will Ue referred to below ns "SupervisingAgency.'~

Q Surrender all E~assports and travel ~~iocumenfs to Sup~rvisin~; Agenc~r no later than                                                 sign a I:)eclaratia~

     re Passport and Other'Travel Documents (Ferri CR-37), and do not apply for a passport or other travel document during the pendency
     of this case.
■ Travel is restricCed to Central DisYcict <~f California
Q                                                                                                  unless prior permission is granted by SuE~ervi~ing
     Age~~cy tc3 travel to a specific other location. (.;Dort permission is required [car international travel.
Q Reside as approved by Supervising Agency anti do not relocate without prior permission from Supervising Agency.
Q Maintain c>r actively seek employment and provide proof to Supe~visin~ Agency. ~ Tmploymenc to be approv~by Supervising Agency.

❑ Maintain or beb~yin aa~ educational 1-pia
                                        '~' iam and E~iovide
                                                     '       E~ro<~t to Su ~'
                                                                            ~ervisin fi A~~encY•                  ,.~-        ~
                                                                                       T)el~endant's Initials: ~~ .~             Date: f~,-~~j. Z,V
CR~-I (05/)y)                               <;F'.N"fRAL I)IS`1RIC'7' OF C;AI IFO1tNiA RF:I,EASF.ORpF.R AND HC)NU FORM                          T~AC:F~. 1 0I= 4
            Case 5:20-mj-00639-DUTY Document 30 Filed 12/10/20 Page 2 of 4 Page ID #:85
    Case Name: United States of America v. Gregory Eric Johnson                                              Case No. 5:20-mj-00639-2

                                                       Defendant      ~ Material Witness

        Avoid all contact, directly or indirectly (including by any elercrc~nic means), with any person who is a known victim or
         witness in the subject. investigatio~~ ~r prosecution, ~ including but not limited to
                                                                      except
        Avoid all contact, directly or indirectly (including by any electronic means), H~ith any known codefendants except in the prese~ice

         of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

   Q Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
         you agree to suUmit to a search of your yerson and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
        Do not. use or possess any ide~uiticatron, mail matter, access device, or any icientificatian-related material other than in your
         own legal or true name without prior permission from Supe►visinb ~~gency. ~ In order to determine compliance, you agree
         to submit to a search ofyour person and/or property by Superti~isin~ Agency in conjunction with the U.S. Marshal.
        17~ not. engabe in telemarketing.

        Do nnC sell, transfer, nr give awa}' any asset valued at $                                         or more without notikying and abtainiii~
         permission. from the Court, except
        Do not engage in tax preparation for others.

        Donor use alcohol.
        Participate in the electronic remote alcohol monitoring probram as directed by Supe►vising Agency and abide by all the rules and

         requirements of the program. l'ou must pay all or part of the costs for treatment based upon your ability to pay as determined by
         Supervising Agency.
   Q Igo not use or possess illegal drugs or state-authorized marijuana.          Q [n c~rdcr to determine compliance, you agree to
        submit to a search of your person and/or property by Supervvising Agzncy in conjunction with the U.S. M.irshal.
   Q
   ■ Do not use for purposes of intoxication any controlled substa~~ce analogue as defined by federal law or street, synthetic, or
        c~esi~ner E~sychoactive substance capable of impairing inenCal or physi~ai functioning more than minimally, except as
        prescribed by a medic<~1 doctor.
   Q Submit to: Qdrug and/or Q alcohol testing. [f directed to dc~ so, participate in outpatient treatment approved by Supervising rlgency.
        You must pay all or part of the costs for testing and treatment based uvon your ability to pay as determined by Supervising Agency.
       Participate in residential ~ drug and/or ~ alcoh~! treahnent as directed by Super~~ising Agency. You must pay all or part cal the costs
        of treatment based upon your ability to pay as determined by Supervising Agency.               Release to PSf1 only ~ Release to USPO only
       Submit to a mental health evaluation. If directed to do so> participate in mental health counseling and/or treatment apprcrved by
     Supervising Agency. Yoti must pay all ar part of the costs based upon ycaur ability to pay as determined hJ~ Supervising Agencp~.
                    Voice ID Recognition Location Monitorinq Program
   Q Participate in the Location IvC~nitoring Program and abide by all of the requirements of the program, under the c{ireccic7n ol` Super~~isin~
        Agency, which           will or   will not include a location moniCc~ring lir~celet. You must day all or part of tl~e costs of the pr~a~ram based
        upon your ability to pay as decennined bye Supervising Agency. You i~~ust be financially responsible far any lost or damaged equiE3ment.
            Location monitoring only - no residential restrictions;

                                   -or-
                You are restricted to your residence every day:
                         from                 ❑ ~.m. ❑ p.m. to                      ❑ 8.I11. ❑     .Ill.
                        as directed by Supervising Agency;

                                   -UC-                                                                               ,,.. ..*''

                                                                                      Del~enc{ant's initials: ~ ~~ ~               Date:   ~ ~,— 10.-~~
CR-1 ((15119)                                CEN"fRAI, D1S7"RIC`I~ QP(CALIFORNIA ItEI,kASE ORDF.it AND f30ND FOIt~1                           RAGE 2 OF 1
           Case 5:20-mj-00639-DUTY Document 30 Filed 12/10/20 Page 3 of 4 Page ID #:86
       Case Name: United States of America v. Gregory Eric Johnson                                                Lase No. 5:20-mj-00639-2
                                                    ■ Defendant
                                                    ~                    ~ Material Witness

         ■ 1'ou are restricted to your residence at all times except tier medical needs or treatment, attorney visits, court appearances, and
         Q
            emyloyment, tc•ips to buy necessities, such as trip to the grocery store        ,all of which must be preapproved h}' Supervising Agency;
                Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody (Forrr~ CR-31) of

          Clear ouCsCanding ~ warrants or~ DMV and eraffic vi~latic~ns and provide proof Co Supervising Agency within                           days
           of release from custody.
          Do not possess or have access to, in the home, the workplace, or any other location, any device that. olfers intcrnet access except

           as approved by Supervising Abenry. ~ In order to determine compliance, you agree to submit to a search of your person

           and/ar property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other c:omn~unication with any person ~vho is less than

           die age of 18 except in the presence ~f a parent or legal guardian of'the minor.
          D~ not loiter or be found within 100 Feet of any schoolyard, park, playground, arcade, or other dace primarily used ny~ dlildren
           under the ale of 18.

          Uo not he employed by, afhliakcd with, own,control, or otherwise participate directly or indirectly in the operation of any daycare

           facility, school, or other organization dealing; ~~ith the care, custody, or cc:~ntrol of children under the age of 18.
          DO IIOL V1f1N OC ~OSStSS Clll~(~ ~QCllO~'Taphy ~r child   erotica. ~ In order to determine compliance, you agree ko submit to a search
           of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
           Marshal.
          Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE

   I will appe=u• in person in accordance with any and all directions and orders relating co my appearance in the above entitled matter as
   may be liven or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate )ud~e thereof, or in any ether
   U nited Stites District Court to which I may be ren~oveci or ro which dte case may be transferred.

  I will abide by any judgment entered in this n~~atter by sun•enderin~; myself to s~rvc any sentence unposed and will obey any order ar
  direction in connection with such judgment as khe Court may prescribe.

  I will iminediacely inform my counsel of any change. in my contact informatican, including my residence address and telephone numt~er,
  so that I tnay be reached at all times,

  I will not commit a Federal, state, or local crimp during Che peri~~,~d ~~if release.

  I will not intimidate any witness, juror, or otticer of the court or obstruct the criminal investigation in this case. Additionally, I evill not
  tamper with, harass, or retaliate against an}' alleged ~ti~itness, victim, or informant in this case. I understand chat if f do so, I may be
  subject to further prosecution under the applicable statutes.

  1 will cooperate in the eollection of a I~NA s~iY~ple under 42 U.S.C. ~ I ~l135~~.                                  ~,_~

                                                                                          Defendant's Initials:     '~~        Date:   ~-~~j-~~
CR- I (05/19)                              CLN'T'RAI,[7lS"~IZIC'f OF CALIFORNIA REI.F.ASE ORI.)ER AND RON[~ F(~Rhi                           I~'AGE 3 OF ~1
             Case 5:20-mj-00639-DUTY Document 30 Filed 12/10/20 Page 4 of 4 Page ID #:87

     Case Name: United States of America v. Gregory Eric Johnson                                             Case No. 5:20-mj-00639-2

                                                  Q DeFendant        ~ Matea•ial Witness



                                    ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

     As a condition of my release on this bond, E~ursuant to Title 18 of the United States Cc7de, I have read or have had interpreCed to me
     and understand the general conditions of release, the preconditions, and the aciditionai conditions of release and agree to u:>mply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal CZule 46-Ca.

     Furthermore, it is agreed and tindersrood that this is a continuing hond (including any pr~teeding on appeal or review) which ~ti~iil
     continue in full force and e£fetk until such time as duly exonerated.

     I understand that violation of any of the general and/or additional candilic~ns af~ release of this bond may result in a revocation cif
     release, an order of detention, and a new prosecution for ain additional offense which could result in a term of imprisonment and/~fr
     kiile.

     I further understand Chat if I fail to obey and perform any of khe ~;Eneral and/<:~r additional condiC~iUns of release of this bind, ~~his hand
     may he frarfeited to the United States of America. If said forfeiture is not set aside,judgment may be summarily entered in this
     Court against me and each surety,jointly and severally, for the bond amount,together with interest and costs. Execution of the
     judgment may be issued or payment secured. as provided by the Federal Rules of Criminal Procedure and other laws of the
     United Skates, and any cash or real or personal property or the coll:►teral previously pasted in connection with this bond may be
     farfeited.


                                                                                            v'~                                       V~ ,

     Drate                                  Sis>nntur of l)e%e dart 11~laterial Witness                        T'elepltorie Nurnbcr




     City an t State (DO NOT INCLUDE ZIP CODE)




         Check if interpreter is used: 1 have interpreted into the                                                        language this entire form
          and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                              Dn to



                                                                                                              /Z-/o-~
                              United Stntesf]'_           / Mn~Trs                                       Dnr~
                                             J~RLYj
                                              OH
     If cash deposited: Receipt #                                for $


     ("I'hisbond may require surety agreements and affidavits pursuant tc> I.oca1 Criminal Rule X46.)




                                                                                    C)eFendai~t's TniCials                   Date: _ ~Z' rb ~?1J
CR~1 (OSJ19)                              CE.N'fRAL UlS"CRIC't C)F C;ALIFOI2NIA RELEASE ORC)ER FWD RO;~ID PORtiT                         P AGE 4 Of' 4
